Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21-34, 36 and 39 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kocon et al., US8748976.
Regarding claim 21, Kocon teaches (fig. 1 and related text) a semiconductor device comprising: a gate structure (126) extending from a first surface (104) of a semiconductor portion (102) into a mesa section (region between the neighboring 112) between neighboring field electrode structures (112); and an alignment layer (136) formed on the first surface, wherein the alignment layer comprises mask pits (hole, note the final structure does not require pit or hole) formed in the alignment layer in a vertical projection of the field electrode structures (fig. 1), wherein sidewalls of the mask pits have a smaller tilt angle with respect to the first surface than sidewalls of the field electrode structures (136 is tilted with respect to the vertical trench where 112 are formed), wherein the gate structure is in the vertical projection of a gap between neighboring mask pits (126 is between the sidewalls of 136).
Regarding claim 22, Kocon teaches 22, each of the field electrode structures (112) comprises a field electrode (120) and a field dielectric (114) that separates the field electrode from a material of the semiconductor portion (102).
Regarding claim 23, Kocon teaches a buried contact (158) formed at a distance to the first surface and directly adjoining the mesa section and one of the field electrodes (fig. 1). 
Regarding claim 26, Kocon teaches an auxiliary spacer (138) formed along sidewalls of openings in the alignment layer between neighboring mask pits ((note, the claim does not require direct contact of the layers, fig. 1).
Regarding claim 27, Kocon teaches (fig. 1 and related text) a semiconductor device, comprising: first trenches (112) extending from a first surface (104) into a semiconductor layer (102/110); an alignment layer (136) on the first surface (104) and comprising mask pits (hole, note the final structure does not require pit or hole) formed in the alignment layer in a vertical projection of the first trenches (fig. 1), wherein sidewalls of the mask pits have a smaller tilt angle with respect to the first surface than sidewalls of the first trenches (136 is tilted with respect to the vertical trenches); and a gate trench Region where 126 is formed) formed in a mesa section (region between 112) of the semiconductor layer (110/102) between the first trenches (112).
Regarding claim 28, Kocon teaches a buried contact (120) at a bottom of the first trenches (fig. 1).
Regarding claims 29-30, Kocon teaches each buried contact (120) comprises a conductive material recessed below the first surface (fig. 1).
The limitation “the first trenches are etched into the semiconductor layer” is considered a product-by-process claim. “[E]ven though product-by process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Also note the conductive materials (120) of Kocon are formed below the surface (104).
Regarding claim 31, Kocon teaches the first trenches (112) are vertically aligned with recessed subsurface structures (120/and wider portions of 114) formed in the semiconductor layer. 
Regarding claim 32, Kocon teaches the recessed subsurface structures (120) are conductive structures recessed below the first surface (104, fig. 1).
Regarding claim 33, Kocon teaches the recessed subsurface structures (wider portions of 114) are insulator structures recessed below the first surface (104). 
Regarding claim 34, Kocon teaches the recessed subsurface structures comprise field electrodes (120) separated from a material of the semiconductor layer (110) by a field dielectric (114).
Regarding claim 36, Kocon teaches a gate electrode (126) in the gate trench; and a gate dielectric (128) insulating the gate electrode (126) from the mesa section of the semiconductor layer (fig. 1).
Regarding claim 39, Kocon teaches an auxiliary spacer (138) formed along sidewalls of openings in the alignment layer (136) between neighboring mask pits (note, the claim does not require direct contact of the layers).
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Kocon.
Regarding claim 24, Kocon does not explicitly teach the tilt angle of the sidewalls of the mask pits with respect to the first surface is between 30 degree and 60 degree.
 Parameters such tilt angle of sidewalls of a structure in the art of semiconductor process are subject to routine experimentation and optimization to achieve the desired device characterization during fabrication.
It would have been obvious to one of ordinary skill in the art, on the effective filing date of the claimed invention, to the tilt of the structure of Kocon as claimed in order to form a vertical MOS transistor.
Regarding claim 25, Kocon teaches the alignment layer (136) is made of a dielectric. However, Kocon does not explicitly teach the dielectric is made of silicon oxide.
It would have been obvious to one of ordinary skill in the art, on the effective filing date of the claimed invention, to use silicon oxide as claimed in the structure Kocon in order to form a vertical MOS transistor.
Furthermore, the limitation “the alignment layer is formed by high density plasma 5deposition of silicon oxide” is considered a product-by-process claim. “[E]ven though product-by process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Allowable Subject Matter
Claims 35, and 37-38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 40 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not teach or suggest, singularly or in combination at least the limitation “the alignment layer has mask pits in a vertical projection of at least portions of the field electrode structures, wherein sidewalls of the mask pits have a smaller tilt angle with respect to the first surface than sidewalls of the field electrode structures, wherein between neighboring mask pits, an opening in the alignment layer extends in a vertical direction through the alignment layer, wherein the openings are in the vertical projection of the gate structures, wherein the dielectric layer fills the mask pits and the openings” as recited in claim 40 is the main difference between the prior art and the claimed invention.
Remarks
This office action is in response to applicant’s council Rose Alyssa Keagy request to new office action due to a preliminary amendment filed on 12/1/2020. The office issued a restriction requirement on 05/17/2022 based on the original claims filed on 12/11/2020. To which applicant elected without traverse claims 15-20 to be examined and the office consequently issued a first office action on the merit on 06/09/2022. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL A GEBREMARIAM whose telephone number is (571)272-1653. The examiner can normally be reached 8:30-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SAMUEL A GEBREMARIAM/Primary Examiner, Art Unit 2811